IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                        September 22, 2009
                                     No. 09-30058
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

TROY JENNINGS,

                                                   Petitioner-Appellant

v.

FEDERAL BUREAU OF PRISONS; UNITED STATES PROBATION, Brooklyn;
UNITED STATES DEPARTMENT OF JUSTICE; UNITED STATES
ATTORNEY’S OFFICE; CLERK, US DISTRICT COURT, Brooklyn,

                                                   Respondents-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:08-CV-1189


Before HIGGINBOTHAM, CLEMENT and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Troy Jennings, federal prisoner # 67949-053, appeals the district court’s
dismissal with prejudice of his 28 U.S.C. § 2241 petition challenging his
custodial classification in the Federal Correctional Institute in Pollock. Jennings
contends that he was erroneously classified at a high security level.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 09-30058

      An inmate lacks any constitutional interest in custodial classification, and
his disagreement with his classification is insufficient to state a constitutional
violation. Wilson v. Budney, 976 F.2d 957, 958 (5th Cir. 1992). Absent an abuse
of discretion, federal courts will not interfere with prison officials’ custodial
classifications. Whitley v. Hunt, 158 F.3d 882, 889 (5th Cir. 1998), abrogated on
other grounds by, Booth v. Churner, 532 U.S. 731, 735 (2001). Jennings has not
established that prison officials abused their discretion in the classification
decision. See Whitley, 158 F.3d at 889.
      Accordingly, the judgment of the district court is AFFIRMED. Jennings’s
motion for court-ordered discovery is DENIED.




                                        2